DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 2013/0221737) in view of Kentley (US 9,494,940).
As per claim 1, Richard et al discloses a brake system (Title) mounted in a vehicle ([0038]) comprising: 
a brake unit (FR1, FR2, FR3, FR4) to apply a brake to said wheel ([0038], Fig. 4); 
a first brake actuator (20) and a second brake actuator (60) for supplying hydraulic pressure to said brake unit to drive said brake unit; and 
a controller (40; [0046], [0065]) for controlling drive of said first and second brake actuators; 

said controller operates an emergency stop switch (73; [0067]) and only said second brake actuator ([0065]), or said second brake actuator with precedence over said first brake actuator ([0065]).  Richard et al does not disclose wherein the vehicle is autonomous, depressing the solenoid or details of the brake unit.
Kentley discloses a vehicle comprising a brake system (Fig. 2) mounted in an autonomous vehicle (Abstract) comprising: a brake unit (220; Col. 5, line 63 – Col 6, line 4) contacting a rotating member (220; Col. 5, line 63 – Col 6, line 4) rotating together with a wheel (137) to apply a brake (220; Col. 5, line 63 – Col 6, line 4) to said wheel and said controller operates when an emergency stop switch (1653; Col. 15, lines 3-30) is depressed.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Richard et al by installing it in an autonomous vehicle as taught by Kentley in order to provide improved braking.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Richard et al by providing a user-operated button to actuate the brake solenoid as taught by Kentley in order to provide manual emergency vehicle stopping.
	As per claim 2, Richard et al and Kentley disclose the on-board brake system according to claim 1.  Richard et al further discloses wherein: said first brake actuator is a non-accumulating actuator (20) for driving an electric motor to supply said hydraulic liquid to said brake unit; and 
. 
4.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 2013/0221737) in view of Kentley (US 9,494,940) and further in view of Anderson et al (US 2012/0090315).
As per claim 3, Richard et al and Kentley disclose the on-board brake system according to claim 1.  Kentley discloses multiple power supplies (230; Col. 6, lines 5-13), but does not disclose an auxiliary battery for supplying electric power to said brake system; and a sub battery for supplying electric power to at least said second brake actuator when said auxiliary battery loses power. 
Anderson et al discloses a braking system further comprising: an auxiliary battery (451) for supplying electric power to said brake system; and a sub battery (471; [0052]) for supplying electric power to at least said second brake actuator when said auxiliary battery loses power.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supplies of Richard et al and Kentley by providing redundant power supplies as taught by Anderson et al in order to protect against the loss of vehicle control due to power failure.
	As per claim 4, Richard et al, Kentley and Anderson et al disclose the on-board brake system according to claim 3.  Anderson et al further discloses wherein: said sub battery is controlled to limit supplying electric power to said second brake actuator when said auxiliary battery is available to supply electric power (Abstract, [0052]). 
As per claim 5, Richard et al, Kentley and Anderson et al disclose the on-board brake system according to claim 3.  Anderson et al further discloses wherein: said 
when said auxiliary battery has a voltage higher than or equal to said sub battery, electric power is supplied from said auxiliary battery to said second brake actuator (Abstract, [0052]).
5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 2013/0221737) in view of Kentley (US 9,494,940) and further in view of Yamashita et al (US 2017/0349153).
As per claim 6, Richard et al and Kentley the on-board brake system according to claim 1.  Although Richard et al discloses wherein: the second brake actuator has a reservoir tank (14) that stores the hydraulic liquid, they do not disclose wherein each of the first brake actuator and the second brake actuator has a reservoir tank that stores the hydraulic liquid.
Yamashita et al discloses a motor drive control unit wherein: each of the first brake actuator and the second brake actuator has a reservoir tank (13e, 20) that stores the hydraulic liquid.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downstream brake system of Richard et al by pressure regulator reservoirs as taught by Yamashita et al in order to temporarily store brake fluid discharged from the brakes.
	Response to Arguments
6.	Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.

Richard also discloses that only the electric servo-brake 20 is executed during an emergency braking operation. As such, Richard fails to disclose or suggest the behavior is executed based on an emergency or that the controller operates only said second brake actuator or said second brake actuator with precedence over said first brake actuator during the braking operation” (Pages 5-6).

The claims do not define “emergency” as requiring a specific condition.  All braking may qualify as emergency braking, as failing to do so might result in injury.  The claim recites “said controller operates, when an emergency stop switch is depressed, only said second brake actuator, or said second brake actuator with precedence over said first brake actuator”.  Only one of “only said second brake actuator” or “said second brake actuator with precedence over said first brake actuator” is required.  This is academic, however, as Richard et al discloses both limitations reciting:
“Solenoid valve 20 preserves its controlled position, as shown in FIG. 5, in such a way that the user perceives no change, but control circuit 40 triggers the closure of solenoid valve 50 by cutting supply to actuator 53 so that spool 52 is immediately returned by spring 54 to its closed position, 52A, cutting the connection between conduit 51 exiting chamber 122 and reservoir 14, then control circuit 40 triggers the opening of solenoid valve 70 of high-pressure accumulator 60, which then communicates with ESP module 30.  The hydraulic fluid of high-pressure accumulator 60 is sent to ESP module 30, which distributes it to wheel brakes FRl-4 and ensures mechanical braking.” ([0065], Emphasis added).

The applicant argues that:
In addition, Kentley does not teach when an emergency stop switch is depressed, only said second brake actuator is operated or said second brake actuator is operated with precedence over said first brake actuator” (Page 6).

Kentley discloses depressing a button, reciting: recites “The switch 1651 may be configured to be manually actuated 1652 by pressing or otherwise actuating a button 1653 of the switch 1651.” (Col. 15, lines 5-7).  The words “depressing” and “pressing” are synonymous.  In response to applicant’s arguments against the references .
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657